IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



MICHAEL MARTIN,                            )
                                           )
       Petitioner,                         ) C. C. A. NO. 02C01-9804-CC-00101
                                           )
vs.                                        ) LAKE COUNTY

STATE OF TENNESSEE,
                                           )
                                           ) No. 98-7769
                                           )
                                                                    FILED
       Respondent.                         )                     August 12, 1998

                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk
                                         ORDER



              This matter is before the Court upon motion of the state to affirm the

judgment of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals.

This case represents an appeal from the trial court’s denial of the petitioner’s petition for

writ of habeas corpus. The petitioner pled guilty to voluntary manslaughter in 1996 and

received a ten year sentence. No appeal was taken. In his present petition, the

petitioner claims that counsel did not fully explain the conditions of his plea. The trial

court found that “[t]he petitioner’s allegations as to what his counsel did or did not tell

him is not proper subject for habeas corpus relief.”



              Habeas corpus relief is available in Tennessee only when “it
              appears upon the face of the judgment or the record of the
              proceedings upon which the judgment is rendered” that a
              convicting court was without jurisdiction or authority to
              sentence a defendant, or that a defendant’s sentence of
              imprisonment or other restraint has expired.

Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). Since the challenge to the guilty

plea in this case would necessarily involve investigation beyond the face of the

judgment or record, the trial court properly denied habeas corpus relief. See id.



              In his brief on appeal, the petitioner contends that the trial court should

have treated the petition as one for post-conviction relief. See T.C.A. § 40-30-205(c).

This contention is without merit. A petition for post-conviction relief must be filed with

the court in which the conviction occurred. T.C.A. § 40-30-204(a). Judgment in this
case was rendered in Shelby County, however, this petition was filed in Lake County.

Furthermore, judgment in this case became final on April 29, 1996, and this petition

was filed on March 9, 1998. Accordingly, the statute of limitations for filing a petition for

post-conviction relief had expired. T.C.A. § 40-30-202(a). The petitioner’s claim that

the statute did not begin to run until he was denied release on parole is without merit.

See Cox v. State, No. 02C01-9508-CR-00221 (Tenn. Crim. App., May, 30, 1997).



              Accordingly, for the reasons stated above, it is hereby ORDERED that the

state’s motion is granted and the judgment of the trial court is affirmed in accordance

with Rule 20, Rules of the Court of Criminal Appeals.




                                           _________________________
                                           PAUL G. SUMMERS, JUDGE



                                           _________________________
                                           DAVID G. HAYES, JUDGE



                                           _________________________
                                           JOE G. RILEY, JUDGE




                                              2